Case 6:20-cv-00628-ADA Document 14-3 Filed 10/02/20 Page 1 of 8




        Exhibit C
                          Case 6:20-cv-00628-ADA Document 14-3 Filed 10/02/20 Page 2 of 8




                                                             Exhibit C

’864 Patent, claim 1

    Claim Element          Allegations in the Complaint                                                      Alleged Actors in the
                                                                                                             Complaint

    1. An apparatus,       Paragraph 81-83 of the Complaint                                                  Grubhub
    comprising:
                           81. The Accused Instrumentalities comprise an apparatus comprising a
                           memory device, a receiver, a processor, and a transmitter. The infringing
                           apparatus comprises servers, hardware, software, and a collection of related
                           and/or linked web pages and mobile applications for providing recruitment
                           information and services to individuals (including individuals, independent
                           contractors, temporary workers, and/or freelancers) in the United States. On
                           information and belief, the Accused Instrumentalities comprise an apparatus
                           with multiple interconnected infrastructures, including but not limited to
                           multiple data centers, including Amazon Web Services (“AWS”) data centers
                           located across the United States. Further on information and belief, Grubhub1
                           employs multiple redundant data centers to withstand localized outages. See
                           above.

                           82. On information and belief, the infringing Grubhub apparatus comprises
                           Apache Cassandra as a primary data store. See above.

                           83. Upon information and belief, the Grubhub Accused Instrumentalities
                           comprises data center housing memory devices, processing devices, receivers,
                           and transmitters. On information and belief, such data centers are in Illinois,
                           Texas, and Utah. See above.




1
 Grubhub does not capitalize the “H” in its name. When quoting Plaintiff’s allegations in these charts and the accompanying Motion
to Dismiss, Defendant has corrected that spelling error.


                                                                 1
                            Case 6:20-cv-00628-ADA Document 14-3 Filed 10/02/20 Page 3 of 8




a memory device or a        Paragraph 84-85 of the Complaint                                               Grubhub
database, wherein the
memory device or the        84. The Grubhub Accused Instrumentalities comprise a memory device or
database stores work        database, which stores at least work schedule information and/or scheduling
schedule information or     information for individual drivers in the Grubhub network, each of whom are,
scheduling information      on information and belief, employed by Grubhub as Independent Contractors.
of or for a plurality of    See above.
individuals, independent
contractors, temporary      85. The Grubhub Accused Instrumentalities store work schedule information
workers, or freelancers     for each such driver (independent contractor) by virtue of the driver’s “Block
                            Scheduling” selections on the Grubhub Driver App or, in the alternative, by
                            virtue of the driver notifying Grubhub of his/her availability for engagement
                            on an open assignment. Available Blocks are open on a first-come, first-served
                            basis for drivers, although certain drivers with higher ranking will receive
                            priority. Drivers who have formally signed up for a given block of time are
                            given assignment priority for deliveries during the timeframe over otherwise
                            available drivers. See above.
a receiver, wherein the     Paragraph 86 of the Complaint                                                     User (Grubhub mobile
receiver receives a first                                                                                     app and/or use of the
request,                    86. The Grubhub Accused Instrumentalities comprise a receiver for receiving Grubhub web page at
                            a first request from a communication device associated with a hiring entity grubhub.com)
                            (e.g., the user of the Grubhub Mobile App for Consumers and/or the user of the
                            Grubhub web page at grubhub.com). On information and belief, when a user
                            seeks to place an order using the Grubhub apparatus, a first request is generated
                            to obtain the work schedule information for the known available independent
                            contractors in order to generate an Estimated Time for Delivery. If acceptable,
                            the user has the option of placing the order and completing the transaction. See
                            above.

wherein the first request   Paragraph 86 of the Complaint                                                  User (Grubhub mobile
contains information                                                                                       app and/or use of the
regarding a request to      86. The Grubhub Accused Instrumentalities comprise a receiver for receiving Grubhub web page at
obtain work schedule        a first request from a communication device associated with a hiring entity grubhub.com)
information or              (e.g., the user of the Grubhub Mobile App for Consumers and/or the user of the


                                                                 2
                            Case 6:20-cv-00628-ADA Document 14-3 Filed 10/02/20 Page 4 of 8




scheduling information      Grubhub web page at grubhub.com). On information and belief, when a user
of or for an individual,    seeks to place an order using the Grubhub apparatus, a first request is generated
an independent              to obtain the work schedule information for the known available independent
contractor, a temporary     contractors in order to generate an Estimated Time for Delivery. If acceptable,
worker, or a freelancer,    the user has the option of placing the order and completing the transaction. See
from among the              above.
plurality of individuals,
independent contractors,
temporary workers, or
freelancers,

wherein the first request   Paragraph 86 of the Complaint                                                     User (Grubhub mobile
is received from a first                                                                                      app and/or use of the
communication device        86. The Grubhub Accused Instrumentalities comprise a receiver for receiving Grubhub web page at
associated with an          a first request from a communication device associated with a hiring entity grubhub.com)
employer or a hiring        (e.g., the user of the Grubhub Mobile App for Consumers and/or the user of the
entity;                     Grubhub web page at grubhub.com). On information and belief, when a user
                            seeks to place an order using the Grubhub apparatus, a first request is generated
                            to obtain the work schedule information for the known available independent
                            contractors in order to generate an Estimated Time for Delivery. If acceptable,
                            the user has the option of placing the order and completing the transaction. See
                            above.

a processor, wherein the    Paragraph 81 of the Complaint                                                       Grubhub
processor is associated
with a website,             81. The Accused Instrumentalities comprise an apparatus comprising a
                            memory device, a receiver, a processor, and a transmitter. The infringing
                            apparatus comprises servers, hardware, software, and a collection of related
                            and/or linked web pages and mobile applications for providing recruitment
                            information and services to individuals (including individuals, independent
                            contractors, temporary workers, and/or freelancers) in the United States. On
                            information and belief, the Accused Instrumentalities comprise an apparatus
                            with multiple interconnected infrastructures, including but not limited to
                            multiple data centers, including Amazon Web Services (“AWS”) data centers


                                                                   3
                            Case 6:20-cv-00628-ADA Document 14-3 Filed 10/02/20 Page 5 of 8




                            located across the United States. Further on information and belief, Grubhub
                            employs multiple redundant data centers to withstand localized outages. See
                            above.




and further wherein the                                                                                    None
processor is specially
programmed to process
or to provide job search
information, recruitment
information, or
recruitment-related
information,

wherein the processor                                                                                      None
processes information
contained in the first
request,

wherein the processor or                                                                                   None
the apparatus generates
a first message in
response to the first
request,

and wherein the first                                                                                      None
message contains the
work schedule
information or the
scheduling information
of or for the individual,


                                                                 4
                          Case 6:20-cv-00628-ADA Document 14-3 Filed 10/02/20 Page 6 of 8




the independent
contractor, the
temporary worker, or
the freelancer; and

a transmitter,            Paragraph 81 of the Complaint                                                  Grubhub

                          81. The Accused Instrumentalities comprise an apparatus comprising a
                          memory device, a receiver, a processor, and a transmitter. The infringing
                          apparatus comprises servers, hardware, software, and a collection of related
                          and/or linked web pages and mobile applications for providing recruitment
                          information and services to individuals (including individuals, independent
                          contractors, temporary workers, and/or freelancers) in the United States. On
                          information and belief, the Accused Instrumentalities comprise an apparatus
                          with multiple interconnected infrastructures, including but not limited to
                          multiple data centers, including Amazon Web Services (“AWS”) data centers
                          located across the United States. Further on information and belief, Grubhub
                          employs multiple redundant data centers to withstand localized outages. See
                          above.

wherein the transmitter                                                                                  None
transmits the first
message to the first
communication device
on, over, or via, the
Internet or the World
Wide Web,

wherein the apparatus                                                                                    None
receives a second
request,

wherein the second        Paragraph 87 of the Complaint                                                  User (Grubhub mobile
request contains                                                                                         app and/or use of the


                                                               5
                           Case 6:20-cv-00628-ADA Document 14-3 Filed 10/02/20 Page 7 of 8




information for            87. On information and belief, when a user completes an order using the Grubhub web page at
reserving, engaging, or    Grubhub Accused Instrumentalities, the order comprises a second request to grubhub.com)
requesting, the services   engage and obtain the Grubhub Independent Contractor in the vicinity, and to
of the individual, the     thereafter receive delivery/status information. On information and belief, the
independent contractor,    Independent Contractors are notified via “push notification” when a new order
the temporary worker,      is ready for delivery. Drivers are notified of available orders based on their
or the freelancer,         proximity. If the initial driver does not timely respond by accepting the offer
                           for delivery, it is passed to the next available driver for consideration. The
                           second request is confirmed, and the user is then given the options to “Track
                           My Order” and real-time mapping features, as well as by the “ETA”
                           and order status indications on the Grubhub Consumer App. See above

wherein the apparatus                                                                           None
processes the
information contained in
the second request and
generates a second
message containing
information regarding
the second request, and

further wherein the                                                                             None
apparatus transmits the
second message to a
second communication
device,

wherein the second                                                                              None
communication device
is associated with the
individual, the
independent contractor,




                                                            6
                        Case 6:20-cv-00628-ADA Document 14-3 Filed 10/02/20 Page 8 of 8




the temporary worker,
or the freelancer.




                                                       7
